Citation Nr: 0202941	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  00-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of burns to the right ankle and, if so, whether all 
of the evidence of record both old and new warrants the grant 
of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2001, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an October 1993 rating decision, the RO found new and 
material evidence had not been submitted and denied reopening 
the veteran's claim for entitlement to service connection for 
the residuals of burns to the right ankle.  

2.  The evidence submitted since the October 1993 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The October 1993 rating decision that denied reopening 
the veteran's claim for entitlement to service connection for 
the residuals of burns to the right ankle is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).

2.  Evidence submitted since the October 1993 rating decision 
is not new and material and the claim for entitlement to 
service connection for the residuals of burns to the right 
ankle is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to October 1993

Service medical records are negative for complaint or 
treatment related to burns to the veteran's right ankle.  

In his May 1945 application for VA disability benefits the 
veteran reported he received medical treatment during service 
in Hastings, Nebraska, including 14 days in July 1944 for 
back trouble and 3 days in March 1945 for blackouts.  No 
reference to a burn injury was provided.

In a May 1945 rating decision, the RO, inter alia, granted 
entitlement to service connection for moderately severe weak 
feet.  

VA examinations, including examination of the feet, in April 
1949, June 1962, and February 1966 were negative for findings 
indicative of a burn injury to the veteran's right foot.  The 
February 1966 examiner noted the skin on the veteran's feet 
were normal. 

In an August 1971 application for VA disability benefits the 
veteran requested entitlement to service connection for right 
foot and leg swelling and itching.  He stated he had been 
treated for these disorders at the navy hospital in Hastings, 
Nebraska, in the Fall of 1944.  Pursuant thereto, in a VA 
letter dated in September 1971, the veteran was informed that 
service connection had been established for both feet and 
that additional evidence was required to show increased 
disability.  

An April 1986 private medical report from Dr. S.G.C. noted 
that examination revealed neurological damage that could have 
been incurred in an accident in September 1944.

A July 1986 private medical report from Dr. R.E.F. noted the 
veteran complained of numbness and pain to the right foot and 
ankle that had persisted since an explosion while he was 
working at a navy ammunition depot in Nebraska in 1944.  The 
physician noted the veteran's foot was disfigured to some 
extent from the original injury.  It was noted that the 
veteran's present problems were believed to be directly 
related to his initial injury during service in 1944.

During VA examination in August 1986 the veteran reported he 
had incurred a burn injury to the right foot and bilateral 
frostbite injuries while in service.  The examiner noted 
chronic dermal changes consistent with a previous history of 
a burn to the lateral aspect of the right ankle.  

In September 1986, the RO, inter alia, denied entitlement to 
service connection for the residuals of a burn injury to the 
right foot.  The RO found, in essence, that the evidence of 
record did not demonstrate the veteran had incurred a burn 
injury during active service.

In August 1987, the veteran submitted copies of newspaper 
articles dated in September 1944 describing an explosion at a 
naval ammunition depot in Hastings, Nebraska.

In a September 1988 private medical report Dr. R.E.F. 
reiterated his opinion that the veteran's present right foot 
disorders were related to a burn injury he incurred during 
service in 1944.

During VA examination in November 1988 the veteran reported 
that he sustained burns to the dorsum of his right foot while 
participating in clean up operations approximately 2 weeks 
after an explosion.  He stated the burns had healed.  The 
examiner's diagnoses included residuals of burns to the right 
foot.

A June 1989 Board decision found the veteran's appeal as to 
the issue of entitlement to service connection for the 
residuals of burns to the right foot had not been perfected.

In August 1993, the veteran, in essence, requested his claim 
for entitlement to service connection for the residuals of 
burn to the right foot be reopened.  He reported he 
experienced numbness from his ankle to his toes as a result 
of an injury related to a 1944 explosion.

In September 1993, the RO received private medical reports 
from Dr. R.E.F. dated in August 1987 and September 1993.  The 
reports reiterated the physician's opinion that the veteran's 
present right lower extremity disorders were related to a 
burn injury he incurred during service in 1944.

In October 1993, the RO denied reopening the veteran's claim 
for entitlement to service connection for the residuals of 
burns to the right foot.  It was noted that the veteran had 
not submitted objective evidence demonstrating his burn 
injuries were incurred in service.

Evidence Received After October 1993

During VA examination in December 1996 the veteran complained 
of over 50 years of right ankle/foot problems.  It was noted 
he reported he had been burned during service.  No additional 
comments as to etiology were provided by the examiner.

In January 1999, the veteran requested his claim for 
entitlement to service connection for the residuals of burn 
to the right ankle be reopened.  

In February 1999, the RO received a private medical report 
from Dr. R.T.P. which noted the veteran had complained of a 
painful, numb right ankle.  It was noted that previous 
evaluations by Dr. R.E.F. had revealed a correlation between 
the present disorders and an injury during service.  The 
physician stated the veteran had incurred tissue damage as a 
result of a burn in 1944.

In March 1999, the RO, inter alia, denied reopening the 
veteran's claim for entitlement to service connection for the 
residuals of burns to the right ankle.  The RO noted the 
veteran had not submitted objective evidence demonstrating 
his burn injuries were incurred in service.

In July 1999, the veteran, in essence, requested his claim 
for entitlement to the residuals of burns to the right foot 
be reopened.

In July 1999, the RO again denied reopening the veteran's 
claim for entitlement to service connection for the residuals 
of burns to the right ankle.  The RO noted new and material 
evidence had not been submitted.

Private medical records from NorthEast Ohio Neighborhood 
Medical Services, Inc., show the veteran was treated for foot 
care and that in February 2000 he reported his right foot had 
been severely burned during military service.  A December 
2000 medical statement noted the veteran had abnormal motor 
abilities to the anterior group muscles possibly secondary to 
a burn injury.  

In June 2001, the veteran submitted duplicate copies of 
previously submitted evidence, including service medical 
records, the August 1987 correspondence from Dr. R.E.F., the 
September 1944 newspaper article, the undated correspondence 
of Dr. R.T.P., and the December 2000 statement from NorthEast 
Ohio Neighborhood Medical Services, Inc.

At his personal hearing in September 2001 the veteran 
testified that that he sustained burns to his right foot in 
1944 and that he had been transferred to the hospital in 
Great Lakes, Illinois, in early 1945 where they saved his 
foot.  He stated that he had experienced blackouts due to 
pain and that treatment for his burns to the ankle and foot 
had been the main reason for medical treatment at that time.  
He reiterated his claim that his present residuals of burns 
to the right foot were related to an injury he incurred 
during active service.

In November 2001, the Board received documents related to the 
veteran's claim, including a duplicate copy of the December 
2000 statement from NorthEast Ohio Neighborhood Medical 
Services, Inc., and a September 2001 report from Dr. R.T.P. 
which provided a diagnosis of a sensory motor and autonomic 
neuropathy secondary to an injury sustained in the navy.  The 
report from Dr. R.T.P. also noted that a quick review of the 
veteran's history revealed that he sustained a burn during 
service in 1944.

Analysis

In this case, in October 1993 the RO denied reopening the 
veteran's claim for entitlement to service connection for the 
residuals of burns to the right ankle.  The veteran was 
notified by correspondence dated October 27, 1993, but did 
not appeal.  Therefore, the decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

The Board notes that the October 1993 rating decision was 
based upon the fact that new and material evidence had not 
been submitted relevant to the initial rating determination 
that the probative evidence of record did not indicate the 
veteran had incurred burns to the right ankle during active 
service.  The evidence added to the claims file since the 
October 1993 decision includes duplicate copies of previously 
submitted evidence, the veteran's personal hearing testimony, 
VA and private medical reports, and the veteran's statements 
in support of the claim.

The Board finds, however, that this evidence is essentially 
cumulative of the evidence previously considered.  The 
veteran has submitted numerous private medical reports 
relating his present foot problems to an injury during 
service; however, he has not submitted any probative evidence 
demonstrating he actually incurred burns to the right ankle 
during active service which has been the basis for the denial 
of his claim.  In addition, the Board notes the Court has 
held VA is not required to accept the credibility of a 
medical opinion which is based upon an inaccurate factual 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which 
held that a presumption of credibility did not arise for a 
medical opinion based upon a previously rejected account of 
medical history provided in support of a new and material 
evidence claim).

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection does not include new 
evidence which when considered in light of applicable VA law 
bears directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  As "new and material" evidence 
has not been submitted, the claim must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for the 
residuals of burns to the right ankle, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

